                 Case 2:20-cr-00091-JCC Document 13 Filed 03/26/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0091-JCC
10                              Plaintiff,                    ORDER
11          v.

12   EDGAR LUNA-GARCIA,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motion to appoint Russell Aoki as
16   coordinating discovery attorney (Dkt. No. 12). Discovery in this matter is anticipated to be
17   voluminous. (Id. at 1–2.) It will include investigative reports, search warrant pleadings, photos,
18   and surveillance materials. (Id.) Mr. Aoki has been appointed as Coordinating Discovery
19   Attorney in over 100 federal cases and he has extensive experience strategizing how best to
20   organize discovery while maintaining evidentiary integrity. (Id. at 2.) He has already been
21   appointed as Coordinating Discovery Attorney in related matters, United States v. Gomez-
22   Marentes, et al., Case No. CR20-0092-JCC, and United States v. Valdez-Sanudo, et al., Case No.
23   CR20-0217-JCC. Having thoroughly considered the motion and the relevant record, the Court
24   GRANTS the motion.
25

26


     ORDER
     CR20-0091-JCC
     PAGE - 1
                Case 2:20-cr-00091-JCC Document 13 Filed 03/26/21 Page 2 of 3




            It is hereby ORDERED that Russell M. Aoki of Aoki Law, PLLC is appointed as
 1

 2   Coordinating Discovery Attorney for Court-appointed Defense Counsel. Mr. Aoki shall oversee

 3   any discovery issues common to all defendants. His responsibilities will include:

 4          •   Managing and, unless otherwise agreed upon with the Government, distributing
                discovery produced by the Government and relevant third-party information common
 5
                to all defendants;
 6
            •   Assessing the amount and type of case data to determine what types of technology
 7              should be evaluated and used so duplicative costs are avoided and the most efficient
                and cost-effective methods are identified;
 8
 9          •   Acting as a liaison with federal prosecutors to ensure the timely and effective
                exchange of discovery;
10
            •   Identifying, evaluating, and engaging third-party vendors and other litigation support
11              services;
12
            •   Assessing the needs of individual parties and further identifying any additional
13              vendor support that may be required—including copying, scanning, forensic imaging,
                data processing, data hosting, trial presentation, and other technology depending on
14              the nature of the case;
15
            •   Identifying any additional human resources that may be needed by the individual
16              parties for the organization and substantive review of information; and

17          •   Providing training and support services to the defense teams as a group and
                individually.
18

19          When executing these responsibilities, the Coordinating Discovery Attorney shall assess

20   the most effective and cost-efficient manner to organize the discovery with input from defense
21
     counsel.
22
            The Coordinating Discovery Attorney’s duties do not include providing representation
23
     services, and therefore he will not be establishing an attorney-client relationship with any of the
24
     defendants. Discovery intended for a specific defendant that is not to be shared with all
25

26   defendants shall be produced by the Government directly to counsel for that defendant.


     ORDER
     CR20-0091-JCC
     PAGE - 2
               Case 2:20-cr-00091-JCC Document 13 Filed 03/26/21 Page 3 of 3




     Discovery issues specific to any defendant shall be addressed by defense counsel directly with
 1

 2   the Government and not through the Coordinating Discovery Attorney.

 3          The Government shall provide a copy of any common discovery produced by the

 4   Government prior to this Order to the Coordinating Discovery Attorney within 14 days. The
 5
     Government shall provide additional discovery directly to the Coordinating Discovery Attorney,
 6
     who shall duplicate and distribute the discovery to all defense counsel, unless the Government
 7
     elects to produce discovery directly to defense counsel with a simultaneous copy to the
 8
     Coordinating Discovery Attorney. The Government shall work with the Coordinating Discovery
 9

10   Attorney to provide discovery in a timely manner.

11          The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for
12   outside services and shall monitor all vendor invoices for these services including confirming the
13
     work previously agreed to be performed. However, the Court acknowledges his time and the
14
     time spent by his staff will be paid by the Administrative Office of the U.S. Courts, Defender
15
     Services Office. All petitions for outside services shall include a basis for the requested funds
16

17   and a determination that the costs of the services are reasonable.

18          The Coordinating Discovery Attorney shall also provide this Court with monthly ex parte

19   status reports depicting the status of work and whether that work remains within the budget of
20   any funds authorized by the Court, with a copy provided to defense counsel.
21
            DATED this 26th day of March 2021.
22

23

24

25
                                                           A
                                                           John C. Coughenour
26                                                         UNITED STATES DISTRICT JUDGE


     ORDER
     CR20-0091-JCC
     PAGE - 3
